United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3083
                                   ___________

Moin Khan,                             *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: January 15, 2010
                                 Filed: January 25, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

     Pakistani citizen Moin Khan petitions for review of an order of the Board of
Immigration Appeals (BIA) denying his December 2007 motion to reopen.2 After


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       We lack jurisdiction to review the merits of the underlying removal order,
including Khan’s challenge to the immigration judge’s findings regarding the
timeliness of his asylum application. See Raffington v. INS, 340 F.3d 720, 721, 724
careful review, we conclude the BIA did not abuse its discretion in denying the motion
based on Khan’s failure to establish--in the context of the alleged changed
circumstances--prima facie eligibility for asylum, withholding of removal, and relief
under the Convention Against Torture. See Habchy v. Filip, 552 F.3d 911, 912 (8th
Cir. 2009) (standard of review); Minwalla v. INS, 706 F.2d 831, 834-35 (8th Cir.
1983) (no abuse of discretion in denying motion to reopen where alien’s allegations
did not establish prima facie case for substantive relief sought).

      Accordingly, we deny the petition.
                     ______________________________




(8th Cir. 2003) (court reviewing denial of motion to reopen does not have jurisdiction
to review underlying order); see also 8 U.S.C. § 1158(a)(3) (courts do not have
jurisdiction to review any determination with respect to timeliness of asylum
application).

                                         -2-